12‐4547‐cv 
      Authors Guild, Inc. v. HathiTrust 




 1                                                In the
 2                  United States Court of Appeals
 3                                For the Second Circuit
 4                                  ________ 
 5                                         
 6                             August Term, 2013 
 7                                         
 8                               No. 12‐4547‐cv 
 9                                         
10     AUTHORS GUILD, INC., AUSTRALIAN SOCIETY OF AUTHORS LIMITED, 
11       UNION DES ECRIVAINES ET DES ECRIVAINS QUEBECOIS, ANGELO 
12    LOUKAKIS, ROXANA ROBINSON, ANDRE ROY, JAMES SHAPIRO, DANIELE 
13     SIMPSON, T.J. STILES, FAY WELDON, AUTHORS LEAGUE FUND, INC., 
14         AUTHORS’ LICENSING AND COLLECTING SOCIETY, SVERIGES 
15         FORFATTARFORBUND, NORSK FAGLITTERAER FORFATTER‐OG 
16    OVERSETTERFORENING, WRITERS’ UNION OF CANADA, PAT CUMMINGS, 
17        ERIK GRUNDSTROM, HELGE RONNING, JACK R. SALAMANCA, 
18                            Plaintiffs‐Appellants, 
19                                         
20                                       v. 
21                                         
22    HATHITRUST, CORNELL UNIVERSITY, MARY SUE COLEMAN, President, 
23    University of Michigan, JANET NAPOLITANO, President, University of 
24    California, RAYMOND W. CROSS, President, University of Wisconsin 
25        System, MICHAEL MCROBBIE, President, Indiana University, 
26                            Defendants‐Appellees,1 
27                                         
                                                                 
      1  Pursuant  to  Federal  Rule  of  Appellate  Procedure  43(c)(2),  we  automatically  substitute 
      the  current  president  of  the  University  of  California,  Janet  Napolitano,  and  the  current 
      president  of  the  University  of  Wisconsin  System,  Raymond  W.  Cross,  in  place  of  their 
      predecessors‐in‐office. 
      2                                                                       No. 12‐4547‐cv 




 1            NATIONAL FEDERATION OF THE BLIND, GEORGINA KLEEGE, 
 2            BLAIR SEIDLITZ, COURTNEY WHEELER, ELLEN HOLLOMAN, 
 3                         Intervenor Defendants‐Appellees.2 
 4                                     ________ 
 5                                          
 6                 Appeal from the United States District Court 
 7                     for the Southern District of New York. 
 8                No. 11 CV 6351(HB) ― Harold Baer, Jr., Judge. 
 9                                       ________ 
10                                             
11                              Argued: October 30, 2013 
12                               Decided: June 10, 2014 
13                                       ________ 
14                                             
15            Before: WALKER, CABRANES, and PARKER, Circuit Judges. 
16                                       ________ 
17                                             
18           Plaintiff‐appellant  authors  and  authors’  associations  appeal  a 
19    judgment  of  the  United  States  District  Court  for  the  Southern 
20    District  of  New  York  (Harold  Baer,  Jr.,  Judge)  granting  summary 
21    judgment  to  defendants‐appellees  and  dismissing  claims  of 
22    copyright  infringement.  In  addition,  the  court  dismissed  the  claims 
23    of  certain  plaintiffs‐appellants  for  lack  of  standing  and  dismissed 
24    other  copyright  claims  as  unripe.  We  hold,  as  a  threshold  matter, 
25    that certain plaintiffs‐appellants lack associational standing. We also 
26    hold  that  the  doctrine  of  “fair  use”  allows  defendants‐appellees  to 
27    create  a  full‐text  searchable  database  of  copyrighted  works  and  to 
28    provide those works in formats accessible to those with disabilities, 
29    and  that  the  claims  predicated  upon  the  Orphan  Works  Project  are 
30    not  ripe  for  adjudication.  We  vacate  so much  of  the  judgment  as  is 
                                                                 
      2 The Clerk of Court is directed to amend the caption as set forth above. 
      3                                                         No. 12‐4547‐cv 




 1    based  on  the  district  court’s  holding  related  to  the  claim  of 
 2    infringement predicated upon defendants‐appellees’ preservation of 
 3    copyrighted works, and we remand for further proceedings on that 
 4    issue. Affirmed, in part; vacated, in part. 

 5                                   ________ 

 6                       EDWARD  H.  ROSENTHAL  (Jeremy  S.  Goldman, 
 7                       Anna Kadyshevich, on the brief), Frankfurt Kurnit 
 8                       Klein  &  Selz,  P.C.,  New  York,  NY,  for  Plaintiffs‐
 9                       Appellants. 

10                       JOSEPH  PETERSEN  (Robert  Potter,  Joseph  Beck, 
11                       Andrew  Pequignot,  Allison  Scott  Roach,  on  the 
12                       brief), Kilpatrick Townsend & Stockton LLP, New 
13                       York, NY, for Defendants‐Appellees. 

14                       DANIEL  F.  GOLDSTEIN  (Jessica  P.  Weber,  on  the 
15                       brief),  Brown  Goldstein  &  Levy,  LLP,  Baltimore, 
16                       MD;  Robert  J.  Bernstein,  New  York,  NY,  on  the 
17                       brief; Peter Jaszi, Chevy Chase, MD, on the brief, for 
18                       Intervenor Defendants‐Appellees. 

19                       Jennifer  M.  Urban,  Pamela  Samuelson,  David 
20                       Hansen,  Samuelson  Law,  Technology  &  Public 
21                       Policy  Clinic,  University  of  California,  Berkeley, 
22                       School of Law, Berkeley, CA, for Amici Curiae 133 
23                       Academic Authors. 

24                       Blake E. Reid, Brian Wolfman, Institute for Public 
25                       Representation,  Georgetown  University  Law 
26                       Center,  Washington,  DC,  for  Amicus  Curiae 
27                       American Association of People with Disabilities. 
      4                                           No. 12‐4547‐cv 




 1         Jonathan  Band,  Jonathan  Band  PLLC, 
 2         Washington,  DC,  for  Amicus  Curiae  American 
 3         Library Association. 

 4         David  Leichtman,  Hillel  I.  Parness,  Shane  D.  St. 
 5         Hill, Robins, Kaplan, Miller & Ciresi L.L.P., New 
 6         York,  NY,  for  Amicus  Curiae  American  Society  of 
 7         Journalists and Authors, Inc. 

 8         Brian G. Joseph, Karyn K. Ablin, Wiley Rein LLP; 
 9         Ada  Meloy,  General  Counsel,  American  Council 
10         on  Education,  Washington,  DC,  for  Amici  Curiae 
11         American  Council  on  Education,  Association  of 
12         American Universities, et al. 

13         Elizabeth  A.  McNamara,  Alison  B.  Schary,  Colin 
14         J.  Peng‐Sue,  Davis  Wright  Tremaine  LLP,  New 
15         York, NY, for Amicus Curiae the Associated Press. 

16         Mary E. Rasenberger, Nancy E. Wolff, Eleanor M. 
17         Lackman,  Nicholas  J.  Tardif,  Cowan  DeBaets, 
18         Abrahams  &  Sheppard  LLP,  New  York,  NY,  for 
19         Amicus Curiae Association of American Publishers. 

20         Jo  Anne  Simon,  Mary  J.  Goodwin,  Amy  F. 
21         Robertson, Jo Anne Simon, P.C., Brooklyn, NY, for 
22         Amici  Curiae  Association  on  Higher  Education  and 
23         Disability, Marilyn J. Bartlett, et al. 

24         Brandon Butler, Washington, DC, for Amici Curiae 
25         Beneficent Technolology, Inc., and Learning Ally, Inc. 

26         Susan  M.  Kornfield,  Bodman  PLC,  Ann  Arbor, 
27         MI,  for  Amici  Curiae  Board  of  Trustees  of  the 
      5                                              No. 12‐4547‐cv 




 1         University  of  Illinois,  Board  of  Trustees  of  Michigan 
 2         State University, et al. 

 3         Jason  Schultz,  Berkeley,  CA;  Matthew  Sag, 
 4         Chicago,  IL,  for  Amici  Curiae  Digital  Humanities 
 5         and Law Scholars. 

 6         Michael  Waterstone,  Los  Angeles,  CA;  Robert 
 7         Dinerstein,  Washington,  DC;  Christopher  H. 
 8         Knauf,  Knauf  Associates,  Santa  Monica,  CA; 
 9         Michael  Stein,  Cambridge,  MA,  for  Amici  Curiae 
10         Disability Law Professors. 

11         Roderick  M.  Thompson,  Stephanie  P.  Skaff, 
12         Deepak Gupta, Rochelle L. Woods, Farella Braun 
13         +  Martel  LLP,  San  Francisco,  CA;  Corynne 
14         McSherry,  Daniel  Nazer,  Electronic  Frontier 
15         Foundation,  San  Francisco,  CA;  John  Bergmayer, 
16         Public Knowledge, Washington, DC; David Sohn, 
17         Center  for  Democracy  &  Technology, 
18         Washington,  DC,  for  Amicus  Curiae  Electronic 
19         Frontier Foundation. 

20         Stephen  M.  Schaetzel,  Meunier  Carlin  & 
21         Curfman,  LLC,  Atlanta,  GA,  for  Amicus  Curiae 
22         Emory Vaccine Center. 

23         Frederick  A.  Brodie,  Pillsbury  Winthrop  Shaw 
24         Pittman LLP, New York, NY, for Amicus Curiae the 
25         Leland Stanford Junior University. 

26         Eric J. Grannis, The Law Offices of Eric J. Grannis, 
27         New York, NY, for Amici Curiae Medical Historians. 
      6                                                          No. 12‐4547‐cv 




 1                        Steven B. Fabrizio, Kenneth L. Doroshow, Steven 
 2                        R.  Englund,  Jenner  &  Block  LLP,  Washington, 
 3                        DC, for Amicus Curiae Motion Picture Association of 
 4                        America, Inc. 
 5                                   ________ 

 6    BARRINGTON D. PARKER, Circuit Judge: 

 7           Beginning in 2004, several research universities including the 
 8    University  of  Michigan,  the  University  of  California  at  Berkeley, 
 9    Cornell  University,  and  the  University  of  Indiana  agreed  to  allow 
10    Google  to  electronically  scan  the  books  in  their  collections.  In 
11    October  2008,  thirteen  universities  announced  plans  to  create  a 
12    repository for the digital copies and founded an organization called 
13    HathiTrust to set up and operate the HathiTrust Digital Library (or 
14    “HDL”).  Colleges,  universities,  and  other  nonprofit  institutions 
15    became  members  of  HathiTrust  and  made  the  books  in  their 
16    collections  available for  inclusion  in  the  HDL.  HathiTrust  currently 
17    has  80  member  institutions  and  the  HDL  contains  digital  copies  of 
18    more  than  ten  million  works,  published  over  many  centuries, 
19    written  in  a  multitude  of  languages,  covering  almost  every  subject 
20    imaginable.  This  appeal  requires  us  to  decide  whether  the  HDL’s 
21    use of copyrighted material is protected against a claim of copyright 
22    infringement under the doctrine of fair use. See 18 U.S.C. § 107. 

23                                BACKGROUND 

24                      A. The HathiTrust Digital Library 

25          HathiTrust permits three uses of the copyrighted works in the 
26    HDL repository. First, HathiTrust allows the general public to search 
27    for particular terms across all digital copies in the repository. Unless 
28    the copyright holder authorizes broader use, the search results show 
29    only the page numbers on which the search term is found within the 
      7                                                            No. 12‐4547‐cv 




 1    work and the number of times the term appears on each page. The 
 2    HDL  does  not  display  to  the  user  any  text  from  the  underlying 
 3    copyrighted  work  (either  in  “snippet”  form  or  otherwise). 
 4    Consequently, the user is not able to view either the page on which 
 5    the term appears or any other portion of the book. 

 6          Below  is  an  example  of  the  results  a  user  might  see  after 
 7    running an HDL full‐text search: 




 8                                                                                       
 9    J.A. 681 ¶ 80 (Wilkin Decl.). 

10          Second, the HDL allows member libraries to provide patrons 
11    with certified print disabilities access to the full text of copyrighted 
12    works.  A  “print  disability”  is  any  disability  that  prevents  a  person 
13    from effectively reading printed material. Blindness is one example, 
      8                                                                                No. 12‐4547‐cv 




 1    but  print  disabilities  also  include  those  that  prevent  a  person  from 
 2    physically  holding  a  book  or  turning  pages.  To  use  this  service,  a 
 3    patron  must  obtain  certification  of  his  disability  from  a  qualified 
 4    expert. Through the HDL, a print‐disabled user can obtain access to 
 5    the  contents  of  works  in  the  digital  library  using  adaptive 
 6    technologies  such  as  software  that  converts  the  text  into  spoken 
 7    words,  or  that  magnifies  the  text.  Currently,  the  University  of 
 8    Michigan’s  library  is  the  only  HDL  member  that  permits  such 
 9    access,  although  other  member  libraries  intend  to  provide  it  in  the 
10    future.  

11           Third,  by  preserving  the  copyrighted  books  in  digital  form, 
12    the HDL permits members to create a replacement copy of the work, 
13    if  the  member  already  owned  an  original  copy,  the  member’s 
14    original copy is lost, destroyed, or stolen, and a replacement copy is 
15    unobtainable at a “fair” price elsewhere.  

16            The  HDL  stores  digital  copies  of  the  works  in  four  different 
17    locations. One copy is stored on its primary server in Michigan, one 
18    on  its  secondary  server  in  Indiana,  and  two  on  separate  backup 
19    tapes at the University of Michigan.3 Each copy contains the full text 
20    of  the  work,  in  a  machine  readable  format,  as  well  as  the  images  of 
21    each page in the work as they appear in the print version. 

22                                B. The Orphan Works Project 

23          Separate and apart from the HDL, in May 2011, the University 
24    of  Michigan  developed  a  project  known  as  the  Orphan  Works 
25    Project (or “OWP”). An “orphan work” is an out‐of‐print work that 
                                                                 
      3 Separate from the HDL, one copy is also kept by Google. Google’s use of its copy is the 
      subject  of  a  separate  lawsuit  currently  pending  in  this  Court.  See  Authors  Guild,  Inc.  v. 
      Google,  Inc., 721 F.3d  132  (2d  Cir.  2013),  on  remand, 954 F.  Supp.  2d  282 (S.D.N.Y.  2013), 
      appeal docketed, No. 13‐4829 (2d Cir. Dec. 23, 2013). 
      9                                                           No. 12‐4547‐cv 




 1    is  still  in  copyright,  but  whose  copyright  holder  cannot  be  readily 
 2    identified  or  located.  See  U.S.  Copyright  Office,  Notice  of  Inquiry, 
 3    Orphan  Works  and  Mass  Digitization,  77  Fed.  Reg.  64555  (Oct.  22, 
 4    2012). 

 5          The  University  of  Michigan  conceived  of  the  OWP  in  two 
 6    stages:  First,  the  project  would  attempt  to  identify  out‐of‐print 
 7    works,  try  to  find  their  copyright  holders,  and,  if  no  copyright 
 8    holder could be found, publish a list of orphan works candidates to 
 9    enable  the  copyright  holders  to  come  forward  or  be  otherwise 
10    located.  If  no  copyright  holder  came  forward,  the  work  was  to  be 
11    designated  as  an  orphan  work.  Second,  those  works  identified  as 
12    orphan  works  would  be  made  accessible  in  digital  format  to  the 
13    OWP’s  library  patrons  (with  simultaneous  viewers  limited  to  the 
14    number of hard copies owned by the library). 

15           The University evidently became concerned that its screening 
16    process  was  not  adequately  distinguishing  between  orphan  works 
17    (which were to be included in the OWP) and in‐print works (which 
18    were not). As a result, before the OWP was brought online, but after 
19    the  complaint  was  filed  in  this  case,  the  University  indefinitely 
20    suspended the project. No copyrighted work has been distributed or 
21    displayed  through  the  project  and  it  remains  suspended  as  of  this 
22    writing. 

23                      C. Proceedings in the District Court 

24           This  case  began  when  twenty  authors  and  authors’ 
25    associations (collectively, the “Authors”) sued HathiTrust, one of its 
26    member  universities,  and  the  presidents  of  four  other  member 
27    universities (collectively, the “Libraries”) for copyright infringement 
28    seeking declaratory and injunctive relief. The National Federation of 
29    the Blind and three print‐disabled students (the “Intervenors”) were 
      10                                                             No. 12‐4547‐cv 




 1    permitted  to  intervene  to  defend  their  ability  to  continue  using  the 
 2    HDL. 

 3          The  Libraries  initially  moved  for  partial  judgment  on  the 
 4    pleadings  on  the  ground  that  the  authors’  associations  lacked 
 5    standing  to  assert  claims  on  behalf  of  their  members  and  that  the 
 6    claims  related  to  the  OWP  were  not  ripe.  See  Fed.  R.  Civ.  P.  12(c). 
 7    The Libraries then moved for summary judgment on the remaining 
 8    claims  on  the  ground  that  their  uses  of  copyrighted  material  were 
 9    protected by the doctrine of fair use, see 17 U.S.C. § 107, and also by 
10    the  Chafee  Amendment,  see  id.  §  121.  The  Intervenors  moved  for 
11    summary  judgment  on  substantially  the  same  grounds  as  the 
12    Libraries  and,  finally,  the  Authors  cross‐moved  for  summary 
13    judgment. 

14                         D. The District Court’s Opinion 

15           The  district  court  granted  the  Libraries’  and  Intervenors’ 
16    motions  for  summary  judgment  on  the  infringement  claims  on  the 
17    basis that the three uses permitted by the HDL were fair uses. In this 
18    assessment,  the  district  court  gave  considerable  weight  to  what  it 
19    found  to  be  the  “transformative”  nature  of  the  three  uses  and  to 
20    what  it  described  as  the  HDL’s  “invaluable”  contribution  to  the 
21    advancement of knowledge, Authors Guild, Inc. v. HathiTrust, 902 F. 
22    Supp. 2d 445, 460‐64 (S.D.N.Y. 2012). The district court explained: 

23           Although  I  recognize  that  the  facts  here  may  on  some 
24           levels  be  without  precedent,  I  am  convinced  that  they 
25           fall  safely  within  the  protection  of  fair  use  such  that 
26           there  is  no  genuine  issue  of  material  fact.  I  cannot 
27           imagine  a  definition  of  fair  use  that  would  not 
28           encompass the transformative uses made by [the HDL] 
29           and  would  require  that  I  terminate  this  invaluable 
30           contribution to the progress of science and cultivation of 
      11                                                            No. 12‐4547‐cv 




 1           the  arts  that  at  the  same  time  effectuates  the  ideals 
 2           espoused  by  the  [Americans  With  Disabilities  Act  of 
 3           1990,  Pub.  L.  No.  101‐336,  104  Stat.  327  (codified  as 
 4           amended at 42 U.S.C. §§ 12101, et seq.)]. 

 5    Id. at 464. 

 6          Next,  the  district  court  addressed  the  Libraries’  Chafee 
 7    Amendment  defense.  Under the  Amendment, “authorized  entities” 
 8    are  permitted  to  reproduce  or  distribute  copies  of  a  previously 
 9    published,  nondramatic  literary  work  in  specialized  formats 
10    exclusively for use by the blind or other persons with disabilities. See 
11    17 U.S.C. § 121; HathiTrust, 902 F. Supp. 2d at 465. Under § 121, an 
12    “‘authorized  entity’  means  a  nonprofit  organization  or  a 
13    governmental  agency  that  has  a  primary  mission  to  provide 
14    specialized  services  relating  to  training,  education,  or  adaptive 
15    reading  or  information  access  needs  of  blind  or  other  persons  with 
16    disabilities.” 17 U.S.C. § 121(d)(1). 

17           The district court stated that the ADA requires that libraries of 
18    educational  institutions,  such  as  the  Libraries  in  this  case,  “have  a 
19    primary  mission  to  reproduce  and  distribute  their  collections  to 
20    print‐disabled  individuals,”  which,  according  to  Judge  Baer,  made 
21    “each  library  a  potential  ‘authorized  entity’  under  the  Chafee 
22    Amendment.”  HathiTrust,  902  F.  Supp.  2d  at  465.  As  a  result,  the 
23    district court concluded that “[t]he provision of access to previously 
24    published non‐dramatic literary works within the HDL fits squarely 
25    within the Chafee Amendment, although Defendants may certainly 
26    rely on fair use . . . to justify copies made outside of these categories 
27    or in the event that they are not authorized entities.” Id. 

28           The  district  court  held  that  certain  associational  plaintiffs 
29    lacked standing under the Copyright Act and dismissed them from 
30    the  suit.  Id.  at  450‐55.  The  district  court  also  held  that  the  OWP 
      12                                                               No. 12‐4547‐cv 




 1    claims  were  unripe  for  judicial  review  in  the  absence  of  crucial 
 2    information  about  what  the  program  would  look  like  and  whom  it 
 3    would  affect  should  it  be  implemented,  and  because  the  Authors 
 4    would  suffer  no  hardship  by  deferring  litigation  until  such  time  as 
 5    the Libraries released the details of a new OWP and a revised list of 
 6    orphan  work  candidates.  Id.  at  455‐56.  The  court  entered  judgment 
 7    against the Authors, and this appeal followed. 

 8                                    DISCUSSION 

 9           We  review  de  novo  under  well‐established  standards  the 
10    district court’s decisions granting summary judgment and judgment 
11    on  the  pleadings.  See  Maraschiello  v.  City  of  Buffalo  Police  Dep’t,  709 
12    F.3d  87,  92  (2d  Cir.  2013)  (summary  judgment);  LaFaro  v.  N.Y. 
13    Cardiothoracic Grp., PLLC, 570 F. 3d 471, 475 (2d Cir. 2009) (judgment 
14    on the pleadings). 

15           As  a  threshold  matter,  we  consider  whether  the  authors’ 
16    associations have standing to assert infringement claims on behalf of 
17    their members. 
18           Three  of  these  authors’  associations—Authors  Guild,  Inc., 
19    Australian  Society  of  Authors  Limited,  and  Writers’  Union  of 
20    Canada—claim  to  have  standing,  solely  as  a  matter  of  U.S.  law,  to 
21    seek  an  injunction  for  copyright  infringement  on  their  members’ 
22    behalf.  But,  as  we  have  previously  explained,  §  501  of  “the 
23    Copyright  Act  does  not  permit  copyright  holders  to  choose  third 
24    parties  to  bring  suits  on  their  behalf.”  ABKCO  Music,  Inc.  v. 
25    Harrisongs  Music,  Ltd.,  944  F.2d  971,  980  (2d  Cir.  1991);  see  also  Itar‐
26    Tass Russian News Agency v. Russian Kurier, Inc., 153 F.3d 82, 92 (2d 
27    Cir.  1998)  (“United  States  law  permits  suit  only  by  owners  of  ‘an 
28    exclusive right under a copyright’ . . . .” (quoting 17 U.S.C. § 501(b))). 
29    Accordingly, we agree with the district court that these associations 
      13                                                                                   No. 12‐4547‐cv 




 1    lack  standing  to  bring  suit  on  behalf  of  their  members,  and  they 
 2    were properly dismissed from the suit. 
 3           The  remaining  four  authors’  associations—Union  des 
 4    Écrivaines  et  des  Écrivains  Québécois,  Authors’  Licensing  and 
 5    Collecting Society, Sveriges Författarförbund, and Norsk faglitterær 
 6    forfattero  og  oversetterforening—assert  that  foreign  law  confers 
 7    upon them certain exclusive rights to enforce the copyrights of their 
 8    foreign  members  (an  assertion  that  the  Libraries  do  not  contest  on 
 9    this appeal). These four associations do have standing to bring suit 
10    on  behalf  of  their  members.  See  Itar‐Tass,  153  F.3d  at  93‐94 
11    (recognizing  that  an  association  authorized  by  foreign  law  to 
12    administer  its  foreign  members’  copyrights  has  standing  to  seek 
13    injunctive relief on behalf of those members in U.S. court). 

14                                                 I. Fair Use4 

15                                                        A. 

16               As the Supreme Court has explained, the overriding purpose 
17    of copyright is “‘[t]o promote the Progress of Science and useful Arts 
18    .  .  .  .’”  Campbell  v.  Acuff‐Rose  Music,  Inc.,  510  U.S.  569,  574  (1994) 
19    (quoting U.S. CONST. art. I, § 8, cl. 8); see also Twentieth Century Music 
20    Corp.  v.  Aiken,  422  U.S.  151,  156  (1975).  This  goal  has  animated 
21    copyright  law  in  Anglo‐American  history,  beginning  with  the  first 
22    copyright statute, the Statute of Anne of 1709, which declared itself 
23    to  be  “[a]n  Act  for  the  Encouragement  of  Learning,  by  Vesting  the 
                                                                 
      4  Plaintiffs  argue  that  the  fair  use  defense  is  inapplicable  to  the  activities  at  issue  here, 
      because  the Copyright  Act  includes another  section,  108,  which  governs “Reproduction 
      [of  copyrighted  works]  by  Libraries  .  .  .”  17  U.S.C.  §  108.  However,  section  108  also 
      includes a “savings clause,” which states, “Nothing in this section in any way affects the 
      right  of fair use as  provided  by  section  107 .  .  .  .” §  108(f)(4).  Thus,  we  do  not  construe 
      § 108 as foreclosing our analysis of the Libraries’ activities under fair use, and we proceed 
      with that analysis.   
      14                                                            No. 12‐4547‐cv 




 1    Copies of Printed Books in the Authors . . . during the Times therein 
 2    mentioned.” Act for the Encouragement of Learning, 8 Anne, ch. 19. 
 3    In  short,  our  law  recognizes  that  copyright  is  “not  an  inevitable, 
 4    divine,  or  natural  right  that  confers  on  authors  the  absolute 
 5    ownership  of  their  creations.  It  is  designed  rather  to  stimulate 
 6    activity and progress in the arts for the intellectual enrichment of the 
 7    public.”  Pierre  N.  Leval,  Toward  a  Fair  Use  Standard,  103  HARV.  L. 
 8    REV. 1105, 1107 (1990). 

 9           The  Copyright  Act  furthers  this  core  purpose  by  granting 
10    authors a limited monopoly over (and thus the opportunity to profit 
11    from) the dissemination of their original works of authorship. See 17 
12    U.S.C. §§ 102, 106, 302‐305. The Copyright Act confers upon authors 
13    certain  enumerated  exclusive  rights  over  their  works  during  the 
14    term  of  the  copyright,  including  the  rights  to  reproduce  the 
15    copyrighted  work  and  to  distribute  those  copies  to  the  public.  Id. 
16    § 106(1), (3). The Act also gives authors the exclusive right to prepare 
17    certain new works—called “derivative works”—that are based upon 
18    the  copyrighted  work.  Id.  §  106(2).  Paradigmatic  examples  of 
19    derivative  works  include  the  translation  of  a  novel  into  another 
20    language,  the  adaptation  of  a  novel  into  a  movie  or  a  play,  or  the 
21    recasting of a novel as an e‐book or an audiobook. See id. § 101. As a 
22    general  rule,  for  works  created  after  January  1,  1978,  copyright 
23    protection lasts for the life of the author plus an additional 70 years. 
24    Id. § 302. 

25           At  the  same  time,  there  are  important  limits  to  an  author’s 
26    rights to control original and derivative works. One such limit is the 
27    doctrine  of  “fair  use,”  which  allows  the  public  to  draw  upon 
28    copyrighted  materials  without  the  permission  of  the  copyright 
29    holder  in  certain  circumstances.  See  id.  § 107  (“[T]he  fair  use  of  a 
30    copyrighted work . . . is not an infringement of copyright.”). “From 
31    the infancy of copyright protection, some opportunity for fair use of 
      15                                                              No. 12‐4547‐cv 




 1    copyrighted  materials  has  been  thought  necessary  to  fulfill 
 2    copyright’s very purpose, ‘[t]o promote the Progress of Science and 
 3    useful Arts . . . .’” Campbell, 510 U.S. at 574. 

 4           Under  the  fair‐use  doctrine,  a  book  reviewer  may,  for 
 5    example,  quote  from  an  original  work  in  order  to  illustrate  a  point 
 6    and  substantiate  criticisms,  see  Folsom  v.  Marsh,  9  F.  Cas.  342,  344 
 7    (C.C.D.  Mass.  1841)  (No.  4901),  and  a  biographer  may  quote  from 
 8    unpublished  journals  and  letters  for  similar  purposes,  see  Wright  v. 
 9    Warner Books, Inc., 953 F.2d 731 (2d Cir. 1991). An artist may employ 
10    copyrighted photographs in a new work that uses a fundamentally 
11    different artistic approach, aesthetic, and character from the original. 
12    See  Cariou  v.  Prince,  714  F.3d  694,  706  (2d  Cir.  2013).  An  internet 
13    search  engine  can  display  low‐resolution  versions  of  copyrighted 
14    images in order to direct the user to the website where the original 
15    could be found. See Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 
16    1165  (9th  Cir.  2007);  Kelly  v.  Arriba  Soft  Corp.,  336  F.3d  811,  818‐22 
17    (9th Cir. 2002). A newspaper can publish a copyrighted photograph 
18    (taken for a modeling portfolio) in order to inform and entertain the 
19    newspaper’s  readership  about  a  news  story.  See  Nunez  v.  Caribbean 
20    Intʹl News Corp., 235 F.3d 18, 25 (1st Cir. 2000). A viewer can create a 
21    recording of a broadcast television show in order to view it at a later 
22    time. See Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 
23    447‐450  (1984).  And  a  competitor  may  create  copies  of  copyrighted 
24    software for the purpose of analyzing that software and discovering 
25    how  it  functions  (a  process  called  “reverse  engineering”).  See  Sony 
26    Comp.  Entertainment,  Inc.  v.  Connectix  Corp.,  203  F.3d  596,  599‐601 
27    (9th Cir. 2000). 

28           The  doctrine  is  generally  subject  to  an  important  proviso:  A 
29    fair use must not excessively damage the market for the original by 
30    providing the public with a substitute for that original work. Thus, a 
31    book review may fairly quote a copyrighted book “for the purposes 
      16                                                              No. 12‐4547‐cv 




 1    of  fair  and  reasonable  criticism,”  Folsom,  9  F.  Cas.  at  344,  but  the 
 2    review may not quote extensively from the “heart” of a forthcoming 
 3    memoir  in  a  manner  that  usurps  the  right  of  first  publication  and 
 4    serves  as  a  substitute  for  purchasing  the  memoir,  Harper  &  Row, 
 5    Publishers, Inc. v. Nation Enters., 471 U.S. 539 (1985).  

 6           In 1976, as part of a wholesale revision of the Copyright Act, 
 7    Congress codified the judicially created fair‐use doctrine at 17 U.S.C. 
 8    § 107.  See  Copyright  Act  of  1976,  Pub.  L.  No.  94‐553,  § 107,  90  Stat. 
 9    2541,  2546  (1976)  (codified  as  amended  at  17  U.S.C.  §  107).  Section 
10    107 requires a court to consider four nonexclusive factors which are 
11    to be weighed together to assess whether a particular use is fair: 

12           (1)  the  purpose  and  character  of  the  use,  including 
13           whether  such  use  is  of  a  commercial  nature  or  is  for 
14           nonprofit educational purposes; 

15           (2) the nature of the copyrighted work; 

16           (3) the amount and substantiality of the portion used in 
17           relation to the copyrighted work as a whole; and 

18           (4) the effect of the use upon the potential market for or 
19           value of the copyrighted work. 

20    17 U.S.C. § 107. 

21           An  important  focus  of  the  first  factor  is  whether  the  use  is 
22    “transformative.” A use is transformative if it does something more 
23    than  repackage  or  republish  the  original  copyrighted  work.  The 
24    inquiry  is  whether  the  work  “adds  something  new,  with  a  further 
25    purpose  or  different  character,  altering  the  first  with  new 
26    expression,  meaning  or  message . . . .”  Campbell,  510  U.S.  at  579 
27    (citing Leval, 103 HARV. L. REV. at 1111). “[T]he more transformative 
28    the  new  work,  the  less  will  be  the  significance  of  other  factors  . . . 
      17                                                                No. 12‐4547‐cv 




 1    that  may  weigh  against  a  finding  of  fair  use.”  Id.  Contrary  to  what 
 2    the district court implied, a use does not become transformative by 
 3    making  an  “invaluable  contribution  to  the  progress  of  science  and 
 4    cultivation  of  the  arts.”  HathiTrust,  902  F.  Supp.  2d  at  464.  Added 
 5    value  or  utility  is  not  the  test:  a  transformative  work  is  one  that 
 6    serves  a  new  and  different  function  from  the  original  work  and  is 
 7    not a substitute for it.  

 8            The second factor considers whether the copyrighted work is 
 9    “of the creative or instructive type that the copyright laws value and 
10    seek to foster.” Leval, 103 HARV.  L.  REV. at 1117; see also Folsom, 9 F. 
11    Cas.  at  348  (“[W]e  must  often  .  .  .  look  to  the  nature  and  objects  of 
12    the  selections  made  .  .  .  .”).    For  example,  the  law  of  fair  use 
13    “recognizes a greater need to disseminate factual works than works 
14    of fiction or fantasy.” Harper & Row, 471 U.S. at 563. 

15           The  third  factor  asks  whether  the  secondary  use  employs 
16    more  of  the  copyrighted  work  than  is  necessary,  and  whether  the 
17    copying  was  excessive  in  relation  to  any  valid  purposes  asserted 
18    under  the  first  factor.  Campbell,  510 U.S.  at  586‐87.  In  weighing  this 
19    factor,  we  assess  the  quantity  and  value  of  the  materials  used  and 
20    whether  the  amount  copied  is  reasonable  in  relation  to  the 
21    purported justifications for the use under the first factor. Leval, 103 
22    HARV. L. REV. at 1123. 

23           Finally, the fourth factor requires us to assess the impact of the 
24    use  on  the  traditional  market  for  the  copyrighted  work.  This  is  the 
25    “single most important element of fair use.” Harper & Row, 471 U.S. 
26    at 566. To defeat a claim of fair use, the copyright holder must point 
27    to  market  harm  that  results  because  the  secondary  use  serves  as  a 
28    substitute  for  the  original  work.  See  Campbell,  510  U.S.  at  591 
29    (“cognizable  market  harm”  is  limited  to  “market  substitution”);  see 
30    also NXIVM Corp. v. Ross Inst., 364 F.3d 471, 481‐82 (2d Cir. 2004). 
      18                                                             No. 12‐4547‐cv 




 1                                          B. 

 2           As  discussed  above,  the  Libraries  permit  three  uses  of  the 
 3    digital copies deposited in the HDL. We now consider whether these 
 4    uses are “fair” within the meaning of our copyright law. 

 5                                1. Full‐Text Search 

 6          It is not disputed that, in order to perform a full‐text search of 
 7    books,  the  Libraries  must  first  create  digital  copies  of  the  entire 
 8    books. Importantly, as we have seen, the HDL does not allow users 
 9    to view any portion of the books they are searching. Consequently, 
10    in providing this service, the HDL does not add into circulation any 
11    new, human‐readable copies of any books. Instead, the HDL simply 
12    permits  users  to  “word  search”—that  is,  to  locate  where  specific 
13    words  or  phrases  appear  in  the  digitized  books.  Applying  the 
14    relevant factors, we conclude that this use is a fair use. 

15                                           i. 

16           Turning  to  the  first  factor,  we  conclude  that  the creation  of  a 
17    full‐text searchable database is a quintessentially transformative use. 
18    As the example on page 7, supra, demonstrates, the result of a word 
19    search  is  different  in  purpose,  character,  expression,  meaning,  and 
20    message  from  the  page  (and  the  book)  from  which  it  is  drawn. 
21    Indeed, we can discern little or no resemblance between the original 
22    text and the results of the HDL full‐text search. 

23           There is no evidence that the Authors write with the purpose 
24    of  enabling  text  searches  of  their  books.  Consequently,  the  full‐text 
25    search  function  does  not  “supersede[]  the  objects  [or  purposes]  of 
26    the  original  creation,”  Campbell,  510  U.S.  at  579  (internal  quotation 
27    marks  omitted).  The  HDL  does  not  “merely  repackage[]  or 
28    republish[]  the  original[s],”  Leval,  103  HARV.  L.  REV.  at  1111,  or 
      19                                                            No. 12‐4547‐cv 




 1    merely  recast  “an  original  work  into  a  new  mode  of  presentation,” 
 2    Castle Rock Entm’t, Inc. v. Carol Publ’g Grp., Inc., 150 F.3d 132, 143 (2d 
 3    Cir. 1998). Instead, by enabling full‐text search, the HDL adds to the 
 4    original  something  new  with  a  different  purpose  and  a  different 
 5    character.  

 6           Full‐text  search  adds  a  great  deal  more  to  the  copyrighted 
 7    works  at  issue  than  did  the  transformative  uses  we  approved  in 
 8    several  other  cases.  For  example,  in  Cariou  v.  Prince,  we  found  that 
 9    certain  photograph  collages  were  transformative,  even  though  the 
10    collages  were  cast  in  the  same  medium  as  the  copyrighted 
11    photographs.  714  F.3d  at  706.  Similarly,  in  Bill  Graham  Archives  v. 
12    Dorling  Kindersley  Ltd.,  we  held  that  it  was  a  transformative  use  to 
13    include in a biography copyrighted concert photos, even though the 
14    photos  were  unaltered  (except  for  being  reduced  in  size).  448  F.3d 
15    605, 609‐11 (2d Cir. 2006); see also Blanch v. Koons, 467 F.3d 244, 252‐
16    53 (2d Cir. 2006) (transformative use of copyrighted photographs in 
17    collage painting); Leibovitz v. Paramount Pictures Corp., 137 F.3d 109, 
18    114 (2d Cir. 1998) (transformative use of copyrighted photograph in 
19    advertisement). 

20           Cases  from  other  Circuits  reinforce  this  conclusion.  In  Perfect 
21    10, Inc., the Ninth Circuit held that the use of copyrighted thumbnail 
22    images  in  internet  search  results  was  transformative  because  the 
23    thumbnail  copies  served  a  different  function  from  the  original 
24    copyrighted  images.  508  F.3d  at  1165;  accord  Arriba  Soft  Corp.,  336 
25    F.3d  at  819.  And  in  A.V.  ex  rel.  Vanderhye  v.  iParadigms,  LLC,  a 
26    company  created  electronic  copies  of  unaltered  student  papers  for 
27    use in connection with a computer program that detects plagiarism. 
28    Even  though  the  electronic  copies  made  no  “substantive  alteration 
29    to”  the  copyrighted  student  essays,  the  Fourth  Circuit  held  that 
30    plagiarism  detection  constituted  a  transformative  use  of  the 
31    copyrighted works. 562 F.3d 630, 639‐40. 
      20                                                             No. 12‐4547‐cv 




 1                                          ii. 

 2           The  second  fair‐use  factor—the  nature  of  the  copyrighted 
 3    work—is  not  dispositive.  The  HDL  permits  the  full‐text  search  of 
 4    every  type  of  work  imaginable.  Consequently,  there  is  no  dispute 
 5    that the works at issue are of the type that the copyright laws value 
 6    and  seek  to  protect.  However,  “this  factor  ‘may  be  of  limited 
 7    usefulness where,’ as here, ‘the creative work . . . is being used for a 
 8    transformative  purpose.”  Cariou,  714  F.3d  at  710  (quoting  Bill 
 9    Graham Archives, 448 F.3d at 612). Accordingly, our fair‐use analysis 
10    hinges on the other three factors. 

11                                          iii. 

12            The  third  factor  asks  whether  the  copying  used  more  of  the 
13    copyrighted  work  than  necessary  and  whether  the  copying  was 
14    excessive. As we have noted, “[t]here are no absolute rules as to how 
15    much of a copyrighted work may be copied and still be considered a 
16    fair  use.”  Maxtone‐Graham  v.  Burtchaell,  803  F.2d  1253,  1263  (2d  Cir. 
17    1986). “[T]he extent of permissible copying varies with the purpose 
18    and  character  of  the  use.”  Campbell,  510  U.S.  at  586‐87.  The  crux  of 
19    the  inquiry  is  whether  “no  more  was  taken  than  necessary.”  Id.  at 
20    589.  For  some  purposes,  it  may  be  necessary  to  copy  the  entire 
21    copyrighted  work,  in  which  case  Factor  Three  does  not  weigh 
22    against a finding of fair use. See Bill Graham Archives, 448 F.3d at 613 
23    (entire  image  copied);  Arriba  Soft,  336  F.3d  at  821  (“If  Arriba  only 
24    copied  part  of  the  image,  it  would  be  more  difficult  to  identify  it, 
25    thereby reducing the usefulness of the visual search engine.”). 

26          In  order  to  enable  the  full‐text  search  function,  the  Libraries, 
27    as  we  have  seen,  created  digital  copies  of  all  the  books  in  their 
      21                                                                              No. 12‐4547‐cv 




 1    collections.5  Because  it  was  reasonably  necessary  for  the  HDL  to 
 2    make use of the entirety of the works in order to enable the full‐text 
 3    search function, we do not believe the copying was excessive. 

 4           The  Authors  also  contend  that  the  copying  is  excessive 
 5    because the HDL creates and maintains copies of the works at four 
 6    different  locations  Appellants’  Br.  27‐28.  But  the  record 
 7    demonstrates  that  these  copies  are  also  reasonably  necessary  in 
 8    order to facilitate the HDL’s legitimate uses. In particular, the HDL’s 
 9    services  are  offered  to  patrons  through  two  servers,  one  at  the 
10    University of Michigan (the primary server) and an identical one at 
11    the University of Indiana (the “mirror” server). Both servers contain 
12    copies of the digital works at issue. According to the HDL executive 
13    director,  the  “existence  of  a[n]  [identical]  mirror  site  allows  for 
14    balancing  the  load  of  user  web  traffic  to  avoid  overburdening  a 
15    single  site,  and each  site acts as a  back‐up  of  the HDL  collection  in 
16    the event that one site were to cease operation (for example, due to 
17    failure  caused  by  a  disaster,  or  even  as  a  result  of  routine 
18    maintenance).”  J.A.  682‐83  ¶  88‐89  (Wilkin  Decl.).  To  further  guard 
19    against the risk of data loss, the HDL stores copies of the works on 
20    two  encrypted  backup  tapes,  which  are  disconnected  from  the 
21    internet  and  are  placed  in  separate  secure  locations  on  the 
22    University  of  Michigan  campus.  Id.  at  683  ¶  90.  The  HDL  creates 
23    these backup tapes so that the data could be restored in “the event of 
24    a  disaster  causing  large‐scale  data  loss”  to  the  primary  and  mirror 
25    servers. Id.  



                                                                 
      5  The  HDL  also  creates  digital  copies  of  the  images  of  each  page  of  the  books.  As  the 
      Libraries acknowledge, the HDL does not need to retain these copies to enable the full‐
      text search use. We discuss the fair‐use justification for these copies in the context of the 
      disability‐access use, see infra pp. 29‐30. 
      22                                                            No. 12‐4547‐cv 




 1           We have no reason to think that these copies are excessive or 
 2    unreasonable  in  relation  to  the  purposes  identified  by  the  Libraries 
 3    and  permitted  by  the  law  of  copyright.  In  sum,  even  viewing  the 
 4    evidence  in  the  light  most  favorable  to  the  Authors,  the  record 
 5    demonstrates that these copies are reasonably necessary to facilitate 
 6    the  services  HDL  provides  to  the  public  and  to  mitigate  the  risk  of 
 7    disaster  or  data  loss.  Accordingly,  we  conclude  that  this  factor 
 8    favors the Libraries. 

 9                                          iv. 

10           The fourth factor requires us to consider “the effect of the use 
11    upon the potential market for or value of the copyrighted work,” 17 
12    U.S.C.  §  107(4),  and,  in  particular,  whether  the  secondary  use 
13    “usurps the market of the original work,” NXIVM Corp., 364 F.3d at 
14    482.  

15            The  Libraries  contend  that  the  full‐text‐search  use  poses  no 
16    harm to any existing or potential traditional market and point to the 
17    fact  that,  in  discovery,  the Authors  admitted  that  they  were unable 
18    to  identify  “any  specific,  quantifiable  past  harm,  or  any  documents 
19    relating to any such past harm,” resulting from any of the Libraries’ 
20    uses  of  their  works  (including  full‐text  search).  Defs.‐Appellees’ 
21    Br. 38 (citing Pls.’ Resps. to Interrogs.). The district court agreed with 
22    this contention, as do we. 

23          At  the  outset,  it  is  important  to  recall  that  the  Factor  Four 
24    analysis  is  concerned  with  only  one  type  of  economic  injury  to  a 
25    copyright  holder:  the  harm  that  results  because  the  secondary  use 
26    serves as a substitute for the original work. See Campbell, 510 U.S. at 
27    591 (“cognizable market harm” is limited to “market substitution”). 
28    In other words, under Factor Four, any economic “harm” caused by 
29    transformative uses does not count because such uses, by definition, 
      23                                                           No. 12‐4547‐cv 




 1    do  not  serve  as  substitutes  for  the  original  work.  See  Bill  Graham 
 2    Archives, 448 F.3d at 614. 

 3            To illustrate why this is so, consider how copyright law treats 
 4    book reviews. Book reviews often contain quotations of copyrighted 
 5    material  to  illustrate  the  reviewer’s  points  and  substantiate  his 
 6    criticisms;  this  is  a  paradigmatic  fair  use.  And  a  negative  book 
 7    review  can  cause  a  degree  of  economic  injury  to  the  author  by 
 8    dissuading readers from purchasing copies of her book, even when 
 9    the  review  does  not  serve  as  a  substitute  for  the  original.  But, 
10    obviously, in that case, the author has no cause for complaint under 
11    Factor Four: The only market harms that count are the ones that are 
12    caused  because  the  secondary  use  serves  as  a  substitute  for  the 
13    original,  not  when  the  secondary  use  is  transformative  (as  in 
14    quotations  in  a  book  review).  See  Campbell,  510  U.S.  at  591‐92 
15    (“[W]hen  a  lethal  parody,  like  a  scathing  theater  review,  kills 
16    demand  for  the  original,  it  does  not  produce  a  harm  cognizable 
17    under the Copyright Act.”). 

18          The  Authors  assert  two  reasons  why  the  full‐text‐search 
19    function  harms  their  traditional  markets.  The  first  is  a  “lost  sale” 
20    theory  which  posits  that  a  market  for  licensing  books  for  digital 
21    search  could  possibly  develop  in  the  future,  and  the  HDL  impairs 
22    the emergence of such a market because it allows patrons to search 
23    books  without  any  need  for  a  license.  Thus,  according  to  the 
24    Authors,  every  copy  employed  by  the  HDL  in  generating  full‐text 
25    searches represents a lost opportunity to license the book for search. 
26    Appellants’ Br. 43.  

27           This theory of market harm does not work under Factor Four, 
28    because  the  full‐text  search  function  does  not  serve  as  a  substitute 
29    for the books that are being searched. See Campbell, 510 U.S. at 591‐
30    92; Bill Graham Archives, 448 F.3d at 614. Thus, it is irrelevant that the 
      24                                                             No. 12‐4547‐cv 




 1    Libraries might be willing to purchase licenses in order to engage in 
 2    this  transformative  use  (if  the  use  were  deemed  unfair).  Lost 
 3    licensing  revenue  counts  under  Factor  Four  only  when  the  use 
 4    serves  as  a  substitute  for  the  original  and  the  full‐text‐search  use 
 5    does not.  

 6           Next,  the  Authors  assert  that  the  HDL  creates  the  risk  of  a 
 7    security  breach  which  might  impose  irreparable  damage  on  the 
 8    Authors and their works. In particular, the Authors speculate that, if 
 9    hackers were able to obtain unauthorized access to the books stored 
10    at the HDL, the full text of these tens of millions of books might be 
11    distributed  worldwide  without  restriction,  “decimat[ing]”  the 
12    traditional market for those works. Appellants’ Br. 40. 

13           The  record  before  us  documents  the  extensive  security 
14    measures  the  Libraries  have  undertaken  to  safeguard  against  the 
15    risk of a data breach. Some of those measures were described by the 
16    HDL executive director as follows: 

17                 First,  [HDL]  maintains  .  .  .  rigorous  physical 
18           security controls. HDL servers, storage, and networking 
19           equipment  at  Michigan  and  Indiana  University  are 
20           mounted  in  locked  racks,  and  only  six  individuals  at 
21           Michigan  and  three  at  Indiana  University  have  keys. 
22           The  data  centers  housing  HDL  servers,  storage,  and 
23           networking  equipment  at  each  site  location  are 
24           monitored by video surveillance, and entry requires use 
25           of both a keycard and a biometric sensor. 

26                  Second,  network  access  to  the  HDL  corpus  is 
27           highly  restricted,  even  for  the  staff  of  the  data  centers 
28           housing  HDL  equipment  at  Michigan  and  Indiana 
29           University. For example, two levels of network firewalls 
30           are  in  place  at  each  site,  and  Indiana  University  data 
      25                                                             No. 12‐4547‐cv 




 1          center  staff  do  not  have  network  access  to  the  HDL 
 2          corpus,  only  access  to  the  physical  equipment.  For  the 
 3          backup  tapes,  network  access  is  limited  to  the 
 4          administrators  of  the  backup  system,  and  these 
 5          individuals  are  not  provided  the  encryption  key  that 
 6          would  be  required  to  access  the  encrypted  files  on  the 
 7          backup tapes. 

 8                  Web  access  to  the  HDL  corpus  is  also  highly 
 9          restricted.  Access  by  users  of  the  HDL  service  is 
10          governed by primarily by [sic] the HDL rights database, 
11          which  classifies  each  work  by  presumed  copyright 
12          status, and also by a user’s authentication to the system 
13          (e.g., as an individual certified to have a print disability 
14          by  Michigan’s  Office  of  Services  for  Students  with 
15          Disabilities). 

16          . . . 

17                 Even  where  we  do  permit  a  work  to  be  read 
18          online,  such  as  a  work  in  the  public  domain,  we  make 
19          efforts  to  ensure  that  inappropriate  levels  of  access  do 
20          not  take  place.  For  example,  a  mass  download 
21          prevention  system  called  “choke”  is  used  to  measure 
22          the  rate  of  activity  (such  as  the  rate  a  user  is  reading 
23          pages)  by  each  individual  user.  If  a  user’s  rate  of 
24          activity exceeds certain thresholds, the system assumes 
25          that  the  user  is  mechanized  (e.g.,  a  web  robot)  and 
26          blocks that user’s access for a set period of time. 

27    J.A. 683‐85 ¶¶ 94‐96, 98 (Wilkins Decl.). 

28           This showing of the security measures taken by the Libraries 
29    is  essentially  unrebutted.  Consequently,  we  see  no  basis  in  the 
      26                                                                No. 12‐4547‐cv 




 1    record on which to conclude that a security breach is likely to occur, 
 2    much less one that would result in the public release of the specific 
 3    copyrighted works belonging to any of the plaintiffs in this case. Cf. 
 4    Clapper  v.  Amnesty  Int’l  USA,  ‐‐‐  U.S.  ‐‐‐,  ‐‐‐,  133  S.  Ct.  1138,  1143, 
 5    1149  (2013)  (risk  of  future  harm  must  be  “certainly  impending,” 
 6    rather  than  merely  “conjectural”  or  “hypothetical,”  to  constitute  a 
 7    cognizable injury‐in‐fact); Sony Corp., 464 U.S. at 453‐54 (concluding 
 8    that time‐shifting using a Betamax is fair use because the copyright 
 9    owners’  “prediction  that  live  television  or  movie  audiences  will 
10    decrease”  was  merely  “speculative”).  Factor  Four  thus  favors  a 
11    finding of fair use. 

12           Without foreclosing a future claim based on circumstances not 
13    now  predictable,  and  based  on  a  different  record,  we  hold  that  the 
14    balance  of  relevant  factors  in  this  case  favors  the  Libraries.  In  sum, 
15    we  conclude  that  the  doctrine  of  fair  use  allows  the  Libraries  to 
16    digitize  copyrighted  works  for  the  purpose  of  permitting  full‐text 
17    searches. 

18                          2. Access to the Print‐Disabled 

19            The  HDL  also  provides  print‐disabled  patrons  with  versions 
20    of  all  of  the  works  contained  in  its  digital  archive  in  formats 
21    accessible  to  them.  In  order  to  obtain  access  to  the  works,  a  patron 
22    must  submit  documentation  from  a  qualified  expert  verifying  that 
23    the  disability  prevents  him  or  her  from  reading  printed  materials, 
24    and  the  patron  must  be  affiliated  with  an  HDL  member  that  has 
25    opted‐into the program. Currently, the University of Michigan is the 
26    only  HDL  member  institution  that  has  opted‐in.  We  conclude  that 
27    this use is also protected by the doctrine of fair use. 
      27                                                               No. 12‐4547‐cv 




 1                                            i. 

 2          In  applying  the  Factor  One  analysis,  the  district  court 
 3    concluded  that  “[t]he  use  of  digital  copies  to  facilitate  access  for 
 4    print‐disabled  persons  is  [a]  transformative”  use.  HathiTrust,  902  F. 
 5    Supp.  2d  at  461.  This  is  a  misapprehension;  providing  expanded 
 6    access to the print disabled is not “transformative.” 

 7           As discussed above, a transformative use adds something new 
 8    to  the  copyrighted  work  and  does  not  merely  supersede  the 
 9    purposes  of  the  original  creation.  See  Campbell,  510  U.S.  at  579.  The 
10    Authors  state  that  they  “write  books  to  be  read  (or  listened  to).” 
11    Appellants’  Br.  34‐35.  By  making  copyrighted  works  available  in 
12    formats  accessible  to  the  disabled,  the  HDL  enables  a  larger 
13    audience  to  read  those  works,  but  the  underlying  purpose  of  the 
14    HDL’s use is the same as the author’s original purpose. 

15           Indeed,  when  the  HDL  recasts  copyrighted  works  into  new 
16    formats  to  be  read  by  the  disabled,  it  appears,  at  first  glance,  to  be 
17    creating  derivative  works  over  which  the  author  ordinarily 
18    maintains  control.  See  17  U.S.C.  §  106(2).  As  previously  noted, 
19    paradigmatic  examples  of  derivative  works  include  translations  of 
20    the original into a different language, or adaptations of the original 
21    into  different  forms  or  media.  See  id.  §  101  (defining  “derivative 
22    work”). The Authors contend that by converting their works into a 
23    different, accessible format, the HDL is simply creating a derivative 
24    work. 

25          It  is  true  that,  oftentimes,  the  print‐disabled  audience  has  no 
26    means of obtaining access to the copyrighted works included in the 
27    HDL. But, similarly, the non‐English‐speaking audience cannot gain 
28    access to untranslated books written in English and an unauthorized 
29    translation  is  not  transformative  simply  because  it  enables  a  new 
30    audience to read a work. 
      28                                                            No. 12‐4547‐cv 




 1           This  observation  does  not  end  the  analysis.  “While  a 
 2    transformative  use  generally  is  more  likely  to  qualify  as  fair  use, 
 3    ‘transformative  use  is  not  absolutely  necessary  for  a  finding  of  fair 
 4    use.’” Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., ‐‐‐ F.3d ‐‐‐, ‐‐‐, 
 5    2014 WL 2219162, at *7 (2d Cir. 2014) (quoting Campbell, 510 U.S. at 
 6    579). We conclude that providing access to the print‐disabled is still 
 7    a  valid  purpose  under  Factor  One  even  though  it  is  not 
 8    transformative. We reach that conclusion for several reasons. 

 9           First,  the  Supreme  Court  has  already  said  so.  As  Justice 
10    Stevens wrote for the Court: “Making a copy of a copyrighted work 
11    for  the  convenience  of  a  blind  person  is  expressly  identified  by  the 
12    House  Committee  Report  as  an  example  of  fair  use,  with  no 
13    suggestion  that  anything  more  than  a  purpose  to  entertain  or  to 
14    inform  need  motivate  the  copying.”  Sony  Corp.  of  Am.,  464  U.S.  at 
15    455 n.40. 

16           Our  conclusion  is  reinforced  by  the  legislative  history  on 
17    which  he  relied.  The  House  Committee  Report  that  accompanied 
18    codification  of  the  fair  use  doctrine  in  the  Copyright  Act  of  1976 
19    expressly  stated  that  making  copies  accessible  “for  the  use  of  blind 
20    persons” posed a “special instance illustrating the application of the 
21    fair use doctrine . . . .” H.R. REP. NO. 94‐1476, at 73 (1976), reprinted in 
22    1976  U.S.C.C.A.N.  5659,  5686.  The  Committee  noted  that  “special 
23    [blind‐accessible formats] . . . are not usually made by the publishers 
24    for commercial distribution.” Id. In light of its understanding of the 
25    market  (or  lack  thereof)  for  books  accessible  to  the  blind,  the 
26    Committee  explained  that  “the  making  of  a  single  copy  or 
27    phonorecord  by  an  individual  as  a  free  service  for  a  blind  persons 
28    [sic] would properly be considered a fair use under section 107.” Id. 
29    We believe this guidance supports a finding of fair use in the unique 
30    circumstances presented by print‐disabled readers. 
      29                                                                No. 12‐4547‐cv 




 1           Since  the  passage  of  the  1976  Copyright  Act,  Congress  has 
 2    reaffirmed  its  commitment  to  ameliorating  the  hardships  faced  by 
 3    the blind and the print disabled. In the Americans with Disabilities 
 4    Act,  Congress  declared  that  our  “Nation’s  proper  goals  regarding 
 5    individuals  with  disabilities  are  to  assure  equality  of  opportunity, 
 6    full participation, independent living, and economic self‐sufficiency 
 7    for  such  individuals.”  42  U.S.C.  §  12101(7).  Similarly,  the  Chafee 
 8    Amendment  illustrates  Congress’s  intent  that  copyright  law  make 
 9    appropriate accommodations for the blind and print disabled. See 17 
10    U.S.C. § 121. 

11                                            ii. 

12           Through  the  HDL,  the  disabled  can  obtain  access  to 
13    copyrighted  works  of  all  kinds,  and  there  is  no  dispute  that  those 
14    works are of the sort that merit protection under the Copyright Act. 
15    As  a  result,  Factor  Two  weighs  against  fair  use.  This  does  not 
16    preclude  a  finding  of  fair  use,  however,  given  our  analysis  of  the 
17    other  factors.  Cf.  Davis  v.  Gap,  Inc.,  246  F.3d  152,  175  (2d  Cir.  2001) 
18    (“The  second  statutory  factor,  the  nature  of  the  copyrighted 
19    work . . . , is rarely found to be determinative.”). 

20                                            iii. 

21           Regarding Factor Three, as previously noted, the HDL retains 
22    copies  as  digital  image  files  and  as  text‐only  files,  which  are  then 
23    stored  in  four  separate  locations.  The  Authors  contend  that  this 
24    amount  of  copying  is  excessive  because  the  Libraries  have  not 
25    demonstrated  their  need  to  retain  the  digital  image  files  in  addition 
26    to the text files.  

27          We  are  unconvinced.  The  text  files  are  required  for  text 
28    searching and to create text–to‐speech capabilities for the blind and 
29    disabled.  But  the  image  files  will  provide  an  additional  and  often 
      30                                                                   No. 12‐4547‐cv 




 1    more  useful  method  by  which  many  disabled  patrons,  especially 
 2    students and scholars, can obtain access to these works. These image 
 3    files contain information, such as pictures, charts, diagrams, and the 
 4    layout  of  the  text  on  the  printed  page  that  cannot  be  converted  to 
 5    text  or  speech.  None  of  this  is  captured  by  the  HDL’s  text‐only 
 6    copies.  Many  legally  blind  patrons  are  capable  of  viewing  these 
 7    images if they are sufficiently magnified or if the color contrasts are 
 8    increased. And other disabled patrons, whose physical impairments 
 9    prevent  them  from  turning  pages  or  from  holding  books,  may  also 
10    be able to use assistive devices to view all of the content contained in 
11    the  image  files  for  a  book.  For  those  individuals,  gaining  access  to 
12    the  HDL’s  image  files—in  addition  to  the  text‐only  files—is 
13    necessary to perceive the books fully. Consequently, it is reasonable 
14    for the Libraries to retain both the text and image copies.6 

15                                              iv. 

16           The fourth factor also weighs in favor of a finding of fair use. 
17    It is undisputed that the present‐day market for books accessible to 
18    the handicapped is so insignificant that “it is common practice in the 
19    publishing industry for authors to forgo royalties that are generated 
20    through  the  sale  of  books  manufactured  in  specialized  formats  for 
21    the blind . . . .” Appellants’ Br. 34. “[T]he number of accessible books 
22    currently available to the blind for borrowing is a mere few hundred 
23    thousand  titles,  a  minute  percentage  of  the  world’s  books.  In 
24    contrast,  the  HDL  contains  more  than  ten  million  accessible 
25    volumes.” J.A. 173 ¶ 10 (Maurer Decl.). When considering the 1976 
26    Act,  Congress  was  well  aware  of  this  problem.  The  House 

                                                                 
      6 The Authors also complain that the HDL creates and maintains four separate copies of 
      the copyrighted works at issue. Appellants’ Br. 27‐28. For reasons discussed in the full‐
      text search section, this does not preclude a finding of fair use. See supra pp. 20‐22. 
      31                                                                           No. 12‐4547‐cv 




 1    Committee  Report  observed  that  publishers  did  not  “usually 
 2    ma[ke]”  their  books  available  in  specialized  formats  for  the  blind. 
 3    H.R.  REP.  NO.  94‐1476,  at  73,  1976  U.S.C.C.A.N.  at  5686.  That 
 4    observation remains true today. 

 5            Weighing  the  factors  together,  we  conclude  that  the  doctrine 
 6    of  fair  use  allows  the  Libraries  to  provide  full  digital  access  to 
 7    copyrighted works to their print‐disabled patrons.7 

 8                                          3. Preservation 

 9          By  storing  digital  copies  of  the  books,  the  HDL  preserves 
10    them  for  generations  to  come,  and  ensures  that  they  will  still  exist 
11    when  their  copyright  terms  lapse.  Under  certain  circumstances,  the 
12    HDL  also  proposes  to  make  one  additional  use  of  the  digitized 
13    works  while  they  remain  under  copyright:  The  HDL  will  permit 
14    member libraries to create a replacement copy of a book, to be read 
15    and  consumed  by  patrons,  if  (1)  the  member  already  owned  an 
16    original  copy,  (2)  the  member’s  original  copy  is  lost,  destroyed,  or 
17    stolen, and (3) a replacement copy is unobtainable at a fair price. The 
18    Authors claim that this use infringes their copyrights. 

19           Even though the parties assume that this issue is appropriate 
20    for  our  determination,  we  are  not  convinced  that  this  is  so.  The 
21    record before the district court does not reflect whether the plaintiffs 
22    own copyrights in any works that would be effectively irreplaceable 
23    at a fair price by the Libraries and, thus, would be potentially subject 
24    to being copied by the Libraries in case of  the loss or destruction of 
25    an original. The Authors are not entitled to make this argument on 
26    behalf  of  others,  because  §  501  of  “the  Copyright  Act  does  not 
27    permit  copyright  holders  to  choose  third  parties  to  bring  suits  on 
                                                                 
      7  In  light  of  our  holding,  we  need  not  consider  whether  the  disability‐access  use  is 
      protected under the Chafee Amendment, 17 U.S.C. § 121. 
      32                                                             No. 12‐4547‐cv 




 1    their behalf.” ABKCO Music, 944 F.2d at 980; see also our discussion 
 2    of standing, supra pp. 12‐13. 

 3           Because the record before us does not reflect the existence of a 
 4    non‐speculative  risk  that  the  HDL  might  create  replacement  copies 
 5    of the plaintiffs’ copyrighted work, we do not believe plaintiffs have 
 6    standing to bring this claim, and this concern does not present a live 
 7    controversy for adjudication. See Clapper, ‐‐‐ U.S. at ‐‐‐, 133 S. Ct. at 
 8    1147; Jennifer Matthew Nursing & Rehab. Ctr. v. U.S. Dep’t of Health & 
 9    Human Servs., 607 F.3d 951, 955 (2d Cir. 2010) (noting that we have 
10    an “independent obligation” to evaluate subject matter jurisdiction, 
11    including  whether  there  is  “a  live  controversy”).  Accordingly,  we 
12    vacate  the  district  court’s  judgment  insofar  as  it  adjudicated  this 
13    issue  without  first  considering  whether  plaintiffs  have  standing  to 
14    challenge  the  preservation  use  of  the  HDL,  and  we  remand  for  the 
15    district court to so determine. 

16          II. Ripeness of Claims Relating to the Orphan Works Project 

17          The  district  court  also  held  that  the  infringement  claims 
18    asserted in connection with the OWP were not ripe for adjudication 
19    because the project has been abandoned and the record contained no 
20    information  about  whether  the  program  will  be  revived  and,  if  so, 
21    what it would look like or whom it would affect. HathiTrust, 902 F. 
22    Supp. 2d at 455‐56. We agree. 

23           In  considering  whether  a  claim  is  ripe,  we  consider  (1)  “the 
24    fitness  of  the  issues  for  judicial  decision”  and  (2)  “the  hardship  to 
25    the  parties  of  withholding  court  consideration.”  Murphy  v.  New 
26    Milford  Zoning  Comm’n,  402  F.3d  342,  347  (2d  Cir.  2005)  (quoting 
27    Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967)).  

28         The  fitness  analysis  is  concerned  with  whether  the  issues 
29    sought  to  be  adjudicated  are  contingent  on  unknowable  future 
      33                                                                     No. 12‐4547‐cv 




 1    events.  N.Y.  Civil  Liberties  Union  v.  Grandeau,  528 F.  3d 122, 132  (2d 
 2    Cir. 2008). The Authors assert that their OWP claim is fit for judicial 
 3    decision  because  it  “will  not  change  based  upon  the  particular 
 4    procedures that [the University of Michigan] ultimately employs to 
 5    identify  orphan  works.”  Appellants’  Br.  13.  According  to  the 
 6    Authors, the legality of the OWP does not depend upon the specific 
 7    means the Libraries ultimately employ to identify orphan candidates 
 8    or the time the Libraries wait before making works available. Rather, 
 9    the Authors believe that any iteration of the OWP that results in the 
10    publication  of  complete  copyrighted  works  is  an  infringement  of 
11    copyright. 

12           We  are  not  persuaded  that  these  concerns  create  a  ripe 
13    dispute. Even  assuming,  arguendo,  that  “[a]ny  iteration  of  the  OWP 
14    under which copyrighted works are made available for public view 
15    and  download”  would  infringe  someone’s  copyright,  id.,  it  does  not 
16    follow that the OWP will inevitably infringe the copyrights held by 
17    the  remaining  plaintiffs  in  this  case.8  It  is  conceivable  that,  should 
18    the  University  of  Michigan  ever  revive  the  OWP,  the  procedures  it  
19    ultimately implements to identify orphan works would successfully 
20    identify  and  exclude  works  to  which  a  plaintiff  in  this  suit  holds  a 
21    copyright.  Consequently,  we  cannot  say  that  any  of  the  plaintiffs 
22    face  a  “certainly  impending”  harm  under  our  ripeness  analysis, 
23    Clapper, ‐‐‐ U.S. at ‐‐‐, 133 S. Ct. at 1147; see also Grandeau, 528 F.3d at 
24    130 n.8. 

25         Nor  do  we  perceive  any  hardship  if  decision  is  withheld. See 
26    Grandeau, 528 F.3d at 134. The Authors argue that they would suffer 
27    hardship  because  “there  is  nothing  to  stop  the  Libraries  from 

                                                                 
      8 We note that, in addition to our conclusion about ripeness, the same reasoning leads us 
      to conclude that the remaining plaintiffs lack standing to bring this claim, see our 
      discussion of standing, supra pp. 12‐13. 
      34                                                             No. 12‐4547‐cv 




 1    reinstituting the OWP and then, if owners of the listed works come 
 2    forward, suspending it again.” Appellants’ Br. 16. 

 3           We  disagree.  As  indicated  above,  it  is  far  from  clear  that  the 
 4    University  of  Michigan  or HathiTrust  will  reinstitute  the  OWP  in  a 
 5    manner that would infringe the copyrights of any proper plaintiffs. 
 6    If that occurs, the Authors may always return to court. Suffice it to 
 7    say that “[t]he mere possibility of future injury, unless it is the cause 
 8    of some present detriment, does not constitute hardship.” Grandeau, 
 9    528  F.3d  at  134  (internal  quotation  marks  omitted).  For  these 
10    reasons,  we  conclude  that  the  OWP  claims  are  not  ripe  for 
11    adjudication. 

12                                  CONCLUSION 

13          The  judgment  of  the  district  court  is  AFFIRMED,  in  part, 
14    insofar  as  the  district  court  concluded  that  certain  plaintiffs‐
15    appellants lack associational standing; that the doctrine of “fair use” 
16    allows defendants‐appellees to create a full‐text searchable database 
17    of  copyrighted  works  and  to  provide  those  works  in  formats 
18    accessible to those with disabilities; and that claims predicated upon 
19    the  Orphan  Works  Project  are  not  ripe  for  adjudication.  We 
20    VACATE  the  judgment,  in  part,  insofar  as  it  rests  on  the  district 
21    court’s holding related to the claim of infringement predicated upon 
22    defendants‐appellees’  preservation  of  copyrighted  works,  and  we 
23    REMAND for further proceedings consistent with this opinion.